Per Curiam.
This is a civil action to recover for personal services rendered upon an express contract. The case was heard below upon motion of the defendant to set aside the judgment by default final rendered by the clerk on failure of the defendant to answer or appear or otherwise plead to the complaint within the time allowed by law after service of summons. The ground of the motion is that the judgment is erroneous, for that upon the face of the complaint the plaintiff is not entitled to judgment by default final. The court below found and concluded that the complaint states a cause of action for breach of an express contract to pay sums of money fixed by the terms of the contract and capable of being ascertained by computation.
The ruling below was correct. It will be upheld without elaboration or discussion on authority of the principles explained and applied in Miller v. Smith, 169 N.C. 210, 85 S.E. 379; Thompson v. Dillingham, 183 N.C. 566, 112 S.E. 321.
Affirmed.